DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR. 1020010048187 to Oh in view of U.S. Patent Application Publication No. 20040152319 to Yamagata et al. (Yamagata).
Regarding claim 1, Oh teaches a support device for a substrate (Fig. 3, generally) comprising a support on which the substrate is loadable (Fig. 3, parts 24 and 23); a rotor that rotates the support (Fig. 3, parts 25 and 26); an oscillator that is configured to oscillate the substrate in a direction perpendicular to a surface of the substrate (Fig. 3, part 27; see machine translated Abstract as provided by Applicant).  Oh does not tech wherein the oscillator is configured to oscillate the substrate only in a direction perpendicular to a surface of the substrate. 
Yamagata teaches a substrate processing device (paragraph 1, ll. 1-3; Fig. 1, generally) wherein the oscillating device is configured to oscillate the substrate only in a direction perpendicular to a surface of the substrate (see paragraph 7, ll. 1-10 and paragraph 50, 1-18) all in order to achieve the predictable result of uniformly processing the substrate.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the invention of Oh with the teaching of Yamagata of oscillating the substrate only in a direction perpendicular to a surface of the substrate thereof all in order to achieve the predictable result of uniformly removing particles therefrom.
The claim language in claim 1, regarding “wherein the oscillator is configured to oscillate the substrate at a natural frequency of particles on the substrate” is regarded as intended use as Applicant is claiming a support device for the substrate and not the item to be worked on or the material to be removed therefrom, does not add further structural limitations to the claim language thereof, and because the apparatus of Oh in view of Yamagata is capable of performing said intended use the limitations of the claim are considered to be met.
Regarding claims 2-3, Oh in view of Yamagata is relied upon as above in claim 1.  Since the claim language regarding the particles on the substrate is regarded as intended use, as above, the claim language in claims 2-3 regarding the formula for the resonance frequency is also regarded as intended use as Applicant is claiming a support device for the substrate and not the item to be worked on or the material to be removed therefrom, does not add further structural limitations to the claim language 
Regarding claims 6-7, Oh in view of Yamagata is relied upon as above in claim 1.  Oh in view of Yamagata may not teach that the oscillator is configured to oscillate the substrate at a frequency band of 7.7 kHz to 23.1 kHz, 15.4 kHz, 0.085 kHz to 0.255 kHz, or 0.17 kHz.
However, wherein the general conditions of a claim are disclosed in the prior art to Oh in view of Yamagata, it is not inventive to discover the optimum or workable ranges of 7.7 kHz to 23.1 kHz, 15.4 kHz, 0.085 kHz to 0.255 kHz, or 0.17 kHz by routine experimentation.  See MPEP 2144.05, II., A.
Further regarding claim 6, the claim language concerning “the particles on the substrate include SiO2” is regarded as intended use as Applicant is claiming the support device and not the device to be cleaned, does not add further structural limitations to the claim, and because the apparatus of Oh in view of Yamagata are capable of performing said intended use, the limitations of the claim are considered to be met.
Regarding claims 8-9, Oh in view of Yamagata is relied upon as above in claim 1.  Oh in view of Yamagata teaches wherein the rotor rotates the support about a rotation axis that vertically coincides with a center of the substrate (See Oh, Fig. 3, parts 25, 26 and 23); a center of the oscillator vertically coincides with the rotation axis (See Oh, Fig. 3, part 27); and wherein the support is disposed on one surface of the rotor (See Oh, Fig. 3, parts 24-26); the oscillator is disposed on another surface of the rotor (See Oh, Fig. 3, parts 25-27).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR. 1020010048187 to Oh in view of U.S. Patent Application Publication No. 20040152319 to Yamagata et al. (Yamagata) further in view of U.S. Patent Application Publication No. 20070068558 to Papanu et al. (Papanu).
Regarding claims 10-12, Oh in view of Yamagata is relied upon as above in claims 8 and 1, respectively.  Oh in view of Yamagata teaches that the support is disposed on one surface of the rotor (Fig. 3, parts 24-26).  Oh in view of Yamagata does not teach that the oscillator is disposed on one surface of the support; the oscillator includes a plurality of piezoelectric elements, and the plurality of piezoelectric elements are arranged at equidistant intervals along a perimeter of the support; and wherein the oscillator includes at least one pair of piezoelectric elements, and the at least one pair of piezoelectric elements face each other with a center of the support interposed therebetween.
Papanu teaches a substrate cleaning apparatus (Fig. 4, generally) wherein an oscillator is disposed on one surface of a support (Fig. 4, parts 404 and 402, 409, 416); the oscillator includes a plurality of piezoelectric elements (Fig. 4, part 404), and the plurality of piezoelectric elements are arranged at equidistant intervals along a perimeter of the support (Fig. 4, part 404); and wherein the oscillator includes at least one pair of piezoelectric elements (Fig. 4, parts 404 on the sides of part 416), and the at least one pair of piezoelectric elements face each other with a center of the support interposed therebetween (Fig. 4, parts 404 on the sides of part 416) all in order to clean a surface of the substrate thereof (paragraph 8).
Therefore it would have been obvious to have modified the apparatus of Oh in view of Yamagata with the configuration of the oscillator with plural piezoelectric elements as in Papanu all in order to achieve the predictable result of cleaning a surface of a substrate thereof.

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20070068558 to Papanu et al. (Papanu) in view of KR. 1020010048187 to Oh further in view of U.S. Patent Application Publication No. 20040152319 to Yamagata et al. (Yamagata).
Regarding claims 16, Papanu teaches a substrate cleaning apparatus (Fig 4, generally) comprising: a substrate support device (Fig. 4, parts 402, 409, 416) on which a substrate is supportable (Fig. 4, part 408); a cleaning chamber that provides a space in which the substrate support device is accommodated (Fig. 4, part 401); a cleaning solution jet that sprays a cleaning solution toward the substrate (Fig. 4, part 414); wherein the substrate support device includes: a support on which the substrate is loadable (Fig. 4, part 402, 409, 416); and a rotor that rotates the substrate (Fig. 4, part 409).  Papanu does not teach an oscillator that oscillates the substrate only in a direction perpendicular to a surface of the substrate.
Oh teaches a substrate processing apparatus (Fig. 3, generally) comprising an oscillator that oscillates the substrate in a direction perpendicular to a surface of the substrate (Fig. 3, part 27; see machine translated Abstract as provided by Applicant) all in order to remove particles therefrom (see machine translated Abstract as provided by Applicant).
Therefore it would have been obvious to have modified the device of Papanu with the configuration of the oscillator as in Oh all in order to achieve the predictable result of removing particles therefrom.
Papanu in view of Oh does not teach an oscillator that is configured to oscillate the substrate only in a direction perpendicular to a surface of the substrate. 
Yamagata teaches a substrate processing device (paragraph 1, ll. 1-3; Fig. 1, generally) wherein the oscillating device is configured to oscillate the substrate only in a direction perpendicular to a surface of the substrate (see paragraph 7, ll. 1-10 and paragraph 50, 1-18) all in order to achieve the predictable result of uniformly processing the substrate.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the invention of Oh with the teaching of Yamagata of oscillating the substrate only in a direction perpendicular to a surface of the substrate thereof all in order to achieve the predictable result of uniformly removing particles therefrom.
The claim language in claim 16, regarding “at a natural frequency of particles on the substrate” is regarded as intended use as Applicant is claiming a support device for the substrate and not the item to be worked on or the material to be removed therefrom, does not add further structural limitations to the claim language thereof, and because the apparatus of Oh in view of Yamagata.
Regarding claims 17-18, Papanu in view of Oh further in view of Yamagata is relied upon as above in claim 16.  Since the claim language regarding the particles on the substrate is regarded as intended use, as above, the claim language in claims 17-18 
Regarding claim 19, Papanu in view of Oh further in view of Yamagata is relied upon as above in claim 16.  Papanu teaches wherein the cleaning solution jet includes: a jet nozzle that sprays the cleaning solution toward the substrate (Fig. 4, at part 414); a jet arm that includes the jet nozzle at one end thereof (Fig. 4, at part 414); and a jet rod that supports the jet arm (Fig. 4, between parts 414 and 428).
Regarding claims 20 and 23, Papanu in view of Oh further in view of Yamagata is relied upon as above in claim 16.  Papanu teaches a substrate cleaning apparatus (Fig 4, generally) comprising: a substrate support device (Fig. 4, parts 402, 409, 416) on which a substrate is supportable (Fig. 4, part 408); a cleaning chamber that provides a space in which the substrate support device is accommodated (Fig. 4, part 401); a cleaning solution jet that sprays a cleaning solution toward the substrate (Fig. 4, part 414); a megasonic device that provides a cleaning solution including micro-cavitation toward the substrate (Fig. 4, parts 404 and 402; paragraphs 42-43); wherein the substrate support device includes: a support on which the substrate is loadable (Fig. 4, part 402, 409, 416); and a rotor that rotates the substrate (Fig. 4, part 409); and wherein the megasonic device includes: a cleaning solution container in which the cleaning solution flows in through an inlet and is sprayed toward the substrate through an outlet 
Oh teaches a substrate processing apparatus (Fig. 3, generally) comprising an oscillator that oscillates the substrate in a direction perpendicular to a surface of the substrate (Fig. 3, part 27; see machine translated Abstract as provided by Applicant) all in order to remove particles therefrom (see machine translated Abstract as provided by Applicant).
Therefore it would have been obvious to have modified the device of Papanu with the configuration of the oscillator as in Oh all in order to achieve the predictable result of removing particles therefrom.
Papanu in view of Oh does not teach an oscillator that is configured to oscillate the substrate only in a direction perpendicular to a surface of the substrate. 
Yamagata teaches a substrate processing device (paragraph 1, ll. 1-3; Fig. 1, generally) wherein the oscillating device is configured to oscillate the substrate only in a direction perpendicular to a surface of the substrate (see paragraph 7, ll. 1-10 and paragraph 50, 1-18) all in order to achieve the predictable result of uniformly processing the substrate.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the invention of Oh with the teaching of Yamagata of oscillating the substrate only in a direction perpendicular to a surface of the substrate 
The claim language in claim 20, regarding “at a natural frequency of particles on the substrate” is regarded as intended use as Applicant is claiming a support device for the substrate and not the item to be worked on or the material to be removed therefrom, does not add further structural limitations to the claim language thereof, and because the apparatus of Oh in view of Yamagata.
Regarding claims 21-22, Papanu in view of Oh further in view of Yamagata is relied upon as above in claim 20.  Since the claim language regarding the particles on the substrate is regarded as intended use, as above, the claim language in claims 21-22 regarding the formula for the resonance frequency is also regarded as intended use as Applicant is claiming a support device for the substrate and not the item to be worked on or the material to be removed therefrom, does not add further structural limitations to the claim language thereof, and because the apparatus of Oh in view of Yamagata is capable of performing said intended use the limitations of the claim are considered to be met.

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
Applicant’s amendments have converted claim language that was considered to be intended use into functional language.
Applicant’s primary argument is that the prior art to Papanu, Oh, or Shinozaki does not teach the amended functional language with respect to the oscillator that is configured to oscillate the substrate only in a direction perpendicular to a surface of the substrate and wherein the oscillator is configured to oscillate the substrate at a natural frequency of particles on the substrate.
With regard to the only in a direction perpendicular to a surface of the substrate oscillation language, Examiner agrees, however, after an additional search and consideration Examiner has applied the prior art to Yamagata.
With regard to the oscillator is configured to oscillate the substrate at a natural frequency of particles on the substrate language, Examiner has found that said language is intended use, as above.
All claims stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711